Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 1 of 18




              EXHIBIT AA
Considerations for Restaurants and Bars | COVID-19 | CDC
                          Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 2 of 18



       COVID-19                                                                                                                   MENU 




    COMMUNITY, WORK & SCHOOL


    Restaurants & Bars
    Updated Dec. 16, 2020


     Languages
      Languages

    Print
     Print



                                             

    As restaurants and bars resume and continue operations
    in some areas of the United States, CDC offers the
    following considerations for ways in which operators can
    reduce risk for employees, customers, and communities
    and slow the spread of COVID-19. Restaurants and bars
    can determine, in collaboration with state, local,
    territorial, or tribal health officials, whether and how to
    implement these considerations, making adjustments to
    meet the needs and circumstances of the local community. Implementation should be guided by
    what is feasible, acceptable, and tailored to the needs of each community. These considerations are
    meant to supplement—not replace—any state, local, territorial, or tribal health and safety laws, rules,
    and regulations with which businesses must comply.

    Guidance for customers on reducing the risk of spreading COVID-19 when dining at a restaurant
    can be found here.



    Guiding Principles to Keep in Mind
    The more an individual interacts with others, and the longer that interaction, the higher the risk of
    COVID-19 spread. Masks may reduce the risk of COVID-19 spread when they are consistently used
    by customers and employees, especially when social distancing measures are difficult to maintain.
    The risk of COVID-19 spread increases in a restaurant or bar setting as interactions within 6 feet of


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                          Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 3 of 18
    others increase, as described below. Masks may reduce the risk of COVID-19 spread when worn in
    any of these risk scenarios.

       ●   Lowest Risk: Food service limited to drive-through, delivery, take-out, and curb-side pick up.
       ●   More Risk: Drive-through, delivery, take-out, and curb-side pick up emphasized. On-site dining
           limited to outdoor seating. Seating capacity reduced to allow tables to be spaced at least 6 feet
           apart.
       ●   Higher Risk: On-site dining with indoor seating capacity reduced to allow tables to be spaced
           at least 6 feet apart. And/or on-site dining with outdoor seating, but tables not spaced at least
           six feet apart.
       ●   Highest Risk: On-site dining with indoor seating. Seating capacity not reduced and tables not
           spaced at least 6 feet apart.

    COVID-19 is mostly spread when people are physically near (within 6 feet) a person with COVID-19
    or have direct contact with that person. When people with COVID-19 cough, sneeze, sing, talk, or
    breathe, they produce respiratory droplets. Infections occur mainly through exposure to respiratory
    droplets when a person is in close contact with someone who has COVID-19.

    There is evidence that under certain conditions, people with COVID-19 seem to have infected others
    who were more than 6 feet away. This is called airborne transmission. These transmissions occurred
    within enclosed spaces that had inadequate ventilation. Available data indicate that it is much more
    common for the virus that causes COVID-19 to spread through close contact with a person who has
    COVID-19 than through airborne transmission.

    Respiratory droplets can also land on surfaces and objects. It is possible that a person could get
    COVID-19 by touching a surface or object that has the virus on it and then touching their own
    mouth, nose, or eyes. Spread from touching surfaces is not thought to be a common way that
    COVID-19 spreads.

    Fortunately, there are a number of actions operators of restaurants and bars can take to help lower
    the risk of COVID-19 exposure and spread. Personal prevention practices (such
    as handwashing, staying home when sick, and wearing masks) and workplace prevention practices,
    like environmental cleaning and disinfection, are important principles of preventing the spread of
    COVID-19.



    Promoting Behaviors that Reduce Spread
    Restaurants and bars may implement several strategies that reduce the spread of COVID-19 among
    employees and customers.


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 4 of 18
       ●   Staying Home when Appropriate
              -    Educate employees about when they should stay home and when they can return to work.
                       ●   Actively encourage employees who are sick or have recently had a close contact with
                           a person with COVID-19 to stay home. Develop policies that encourage sick
                           employees to stay at home (for example, sick leave) without fear of reprisal, and
                           ensure employees are aware of these policies. See the Maintaining Healthy
                           Operations section below for suggestions.
                       ●   Employees should stay home if they have tested positive for or are showing COVID-
                           19 symptoms.
                       ●   Employees who have recently had a close contact with a person with COVID-19
                           should also stay home and monitor their health.
                       ●   CDC’s criteria can help inform when employees may return to work:
                               ●   If they have been sick with COVID-19
                               ●   If they have recently had close contact with a person with COVID-19
       ●   Masks
           CDC recommends masks to reduce the risk of COVID-19 spread. Masks are currently
           recommended for employees and for customers as much as possible when not eating or
           drinking and when social distancing measures are difficult to maintain. These masks (sometimes
           called cloth masks) are meant to protect other people in case the wearer is infected. They are
           not appropriate substitutes for masks used by workers for personal protective equipment (PPE)
           such as surgical masks or respirators. (More information on masks used for PPE can be found
           here.)
              -    Consider requiring the use of masks among all staff. Masks are most essential in times
                   when physical distancing is difficult. Information should be provided to staff on proper
                   use, removal, and washing of masks.
                       ●   Note: Masks should not be placed on:
                               ●   Babies and children younger than 2 years old
                               ●   Anyone who has trouble breathing or is unconscious
                               ●   Anyone who is incapacitated or otherwise unable to remove the mask without
                                   assistance
                       ●   Employees should avoid touching their masks once they are on their faces.
                           Employees should wash their hands with soap and water for at least 20 seconds after
                           touching masks on their faces.
       ●   Hand Hygiene and Respiratory Etiquette
              -    Require frequent employee handwashing (e.g. before, during, and after preparing food;


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 5 of 18
                   after touching garbage) with soap and water for at least 20 seconds and increase
                   monitoring to ensure adherence.
              -    Ensure gloves are worn by employees when they are completing these activities:
                       ●   Removing garbage bags or handling and disposing of trash
                       ●   Handling used or dirty food service items
                       ●   Cleaning and disinfecting surfaces; read and follow the directions on the label to
                           ensure safe and effective use of disinfectant.
              -    Employees should always wash their hands with soap and water for at least 20 seconds
                   after removing gloves.
              -    Encourage employees to cover coughs and sneezes with a tissue (or use the inside of their
                   elbow). Used tissues should be thrown in the trash and hands washed immediately with
                   soap and water for at least 20 seconds.
              -    If soap and water are not readily available for handwashing, use hand sanitizer that
                   contains at least 60% alcohol.
              -    Employees should avoid touching their eyes, nose, and mouth with gloved or unwashed
                   hands.
       ●   Adequate Supplies
              -    Ensure adequate supplies to support healthy hygiene Supplies include soap, hand sanitizer
                   containing at least 60% alcohol (placed on every table, if supplies allow), paper towels,
                   tissues, disinfectant wipes, masks (as feasible), and no-touch/foot pedal trash cans.
       ●   Signs and Messages
              -    Post signs in highly visible locations (e.g., at entrances, in restrooms) that promote
                   everyday protective measures  for both employees and customers and describe how to
                   stop the spread  of germs such as by properly wearing a mask  and properly
                   washing hands.
              -    Include messages (for example, videos) about behaviors that prevent spread of COVID-19
                   when communicating with vendors, staff, and customers (such as on business websites, in
                   emails, and on social media accounts).
              -    Communicate the prevention steps the restaurant or bar is taking and any changes in
                   protocols on business websites, in emails, and on social media accounts.
              -    Find free CDC print and digital resources at the bars and restaurant page, as well as on
                   CDC’s communications resources main page.



    Maintaining Healthy Environments

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 6 of 18
    Restaurants and bars may implement several strategies to maintain healthy environments.

       ●   Cleaning and Disinfection
              -    Clean and disinfect frequently touched surfaces (e.g., door handles, cash registers,
                   workstations, sink handles, bathroom stalls) at least daily, and as much as possible. Clean
                   shared objects (e.g., payment terminals, tables, countertops/bars, receipt trays, condiment
                   holders) between each use.
                       ●   Continue to follow all required safety laws, regulations, and rules.
                       ●   Use products that meet EPA disinfection criteria  and that are appropriate for the
                           surface. Allow the disinfectant to remain on the surface for the contact time
                           recommended by the manufacturer. Always read and follow the directions on the
                           label to ensure safe and effective use.
                       ●   When cleaning and disinfecting, wear gloves appropriate for the disinfectant being
                           used. Additional personal protective equipment may also be needed.
                       ●   Establish a disinfection routine and train staff on proper cleaning timing and
                           procedures to ensure safe and correct application of disinfectants.
                       ●   Wash, rinse, and sanitize used or dirty food contact surfaces with an EPA-approved
                           food contact surface sanitizer. If a food-contact surface must be disinfected for a
                           specific reason, such as a blood or bodily fluid cleanup or deep clean in the event of
                           likely contamination with SARS-CoV-2, use the following procedure: wash, rinse,
                           disinfect according to the label instructions with a product approved for food contact
                           surfaces, rinse, then sanitize with a food-contact surface sanitizer.
                       ●   Ensure that cleaning or disinfecting product residues are not left on table surfaces.
                           Residues could cause allergic reactions or cause someone to ingest the chemicals.
              -    Develop a schedule for increased routine cleaning and disinfection.
              -    Ensure safe and correct use and storage of disinfectants to avoid food contamination and
                   harm to employees and other individuals. This includes storing products securely away
                   from children.
              -    Use gloves when removing garbage bags or handling and disposing of trash. Wash hands
                   after removing gloves.
       ●   Shared Objects
              -    Discourage sharing of items that are difficult to clean, sanitize, or disinfect.
              -    Limit any sharing of food, tools, equipment, or supplies by staff members.
              -    Ensure adequate supplies to minimize sharing of high-touch materials (e.g., serving
                   spoons) to the extent possible; otherwise, limit use of supplies and equipment by one
                   group of workers at a time and clean and disinfect between use.

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 7 of 18

              -    Avoid using or sharing items that are reusable, such as menus, condiments, and any other
                   food containers. Instead, use disposable or digital menus (menus viewed on cellphones),
                   single serving condiments, and no-touch trash cans and doors.
              -    Use touchless payment options as much as possible, if available. Ask customers and
                   employees to exchange cash or card payments by placing on a receipt tray or on the
                   counter rather than by hand to avoid direct hand to hand contact. Clean and disinfect
                   frequently touched surfaces such as counters, or hard surfaces between use. If pens are
                   needed for some purposes, disinfect between uses and/or encourage customers to use
                   their own pens.
              -    Use disposable food service items (e.g., utensils, dishes, napkins, tablecloths). If disposable
                   items are not feasible or desirable, ensure that used or dirty non-disposable food service
                   items are handled with gloves and washed, rinsed, and sanitized to meet food safety
                   requirements. Change and launder linen items (e.g., napkins and tablecloths) after each
                   customer or party’s use. Employees should wash their hands after removing their gloves or
                   after handling used food service items.
              -    Avoid use of food and beverage utensils and containers brought in by customers.
       ●   Ventilation
           As noted above, available data indicate that it is much more common for the virus that causes
           COVID-19 to spread through close contact with a person who has COVID-19 than through
           airborne transmission. There is evidence that under certain conditions, people with COVID-19
           seem to have infected others who were more than 6 feet away. This is called airborne
           transmission. These transmissions occurred in indoor spaces with inadequate ventilation. In
           general, being outdoors and in spaces with good ventilation reduces the risk of exposure to the
           virus that causes COVID-19.
              -    Ensure that ventilation systems operate properly and increase circulation of outdoor air as
                   much as possible, for example by opening windows and doors and prioritizing outdoor
                   seating. Do not open windows and doors if doing so poses a safety or health risk to
                   customers or employees (e.g., risk of falling or triggering asthma symptoms).
              -    Consider improving the engineering controls using the building ventilation system.
                   Consult with experienced heating, ventilating, and air-conditioning (HVAC) professionals
                   when considering changes to HVAC systems and equipment. This may include some or all
                   of the following activities:
                       ●   Increase total airflow supply to occupied spaces, whenever feasible.
                       ●   Increase outdoor air ventilation, using caution in highly polluted areas. With a lower
                           occupancy level in the building, this increases the effective dilution ventilation per
                           person.


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 8 of 18
                       ●   Disable demand-controlled ventilation (DCV) controls that reduce air supply based
                           on occupancy or temperature during occupied hours.
                       ●   Open minimum outdoor air dampers to reduce or eliminate HVAC recirculation, if
                           practical. In mild weather, this will not affect thermal comfort or humidity. However,
                           this may be difficult to do in cold, hot, or humid weather.
                       ●   Improve central air filtration to MERV-13 or to as high as possible without
                           significantly diminishing design airflow.
              -    Inspect filter housing and racks to ensure appropriate filter fit and check for ways to
                   minimize filter bypass.
              -    Check filters to ensure they are within service life and appropriately installed.
              -    Consider running the HVAC system at maximum outside airflow for 2 hours before and
                   after occupied times.

    Additional guidance can be found in Ventilation in Buildings and ASHRAE Standard 62.1, Ventilation
    for Acceptable Indoor Air Quality  .

       ●   Water Systems
              -    To minimize the risk of Legionnaires’ disease and other diseases associated with water,
                   take steps to ensure that all water systems and features (e.g., sink faucets, decorative
                   fountains, drinking fountains) are safe to use if there has been prolonged facility
                   shutdown.
       ●   Modified Layouts and Procedures
              -    Change restaurant and bar layouts to ensure that all customer parties remain at least 6
                   feet apart (e.g., removing tables/stools/chairs, marking tables/stools/chairs that are not for
                   use).
              -    Limit seating capacity to allow for social distancing.
              -    Offer drive-through, curbside take out, or delivery options as applicable. Prioritize outdoor
                   seating as much as possible.
              -    Ask customers to wait in their cars or away from the establishment while waiting to pick
                   up food or when waiting to be seated. Inform customers of food pickup and dining
                   protocols on the business’s website and on posted signs.
              -    Discourage crowded waiting areas by using phone app, text technology, or signs to alert
                   patrons when their table is ready. Avoid using “buzzers” or other shared objects.
              -    Consider options for dine-in customers to order ahead of time to limit the amount of time
                   spent in the establishment.
              -    Avoid offering any self-serve food or drink options, such as buffets, salad bars, and drink


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                          Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 9 of 18
                   stations. This limits the use of shared serving utensils, handles, buttons, or touchscreens
                   and helps customers to stay seated and at least 6 feet apart from people who do not live
                   in their household.
       ●   Physical Barriers and Guides
              -    Install physical barriers, such as sneeze guards and partitions, particularly in areas where it
                   is difficult for individuals to remain at least 6 feet apart. Barriers can be useful in restaurant
                   kitchens and at cash registers, host stands, or food pickup areas where maintaining
                   physical distance of at least 6 feet is difficult.
              -    Provide physical guides, such as tape on floors or sidewalks and signage, to ensure that
                   individuals remain at least 6 feet apart. Consider providing these guides where lines form,
                   in the kitchen, and at the bar.
       ●   Communal Spaces
              -    Close shared spaces such as break rooms, if possible; otherwise stagger use, require mask
                   use, and clean and disinfect between use.
              -    Consistent with applicable law, develop policies to protect the privacy of persons at higher
                   risk for severe illness in accordance with applicable privacy and confidentiality laws and
                   regulations.



    Maintaining Healthy Operations
    Restaurants and bars may consider implementing several strategies to maintain healthy operations.

       ●   Protections for Employees at Higher Risk for Severe Illness from COVID-19
              -    Offer options for employees at higher risk for severe illness (including older adults and
                   people of all ages with certain underlying medical conditions) that limits their exposure
                   risk (e.g., modified job responsibilities such as managing inventory rather than working as
                   a cashier, or managing administrative needs through telework).
              -    Consistent with applicable law, develop policies to protect the privacy of persons at in
                   accordance with applicable privacy and confidentiality laws and regulations.
       ●   Regulatory Awareness
              -    Be aware of local or state policies and recommendations related to group gatherings to
                   determine if events can be held.
       ●   Staggered or Rotated Shifts and Sittings
              -    Rotate or stagger shifts to limit the number of employees in the restaurant or bar at the
                   same time.
                   Stagger and limit dining times to minimize the number of customers in the establishment.

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 10 of 18

              -
              -    When possible, use flexible worksites (e.g., telework) and flexible work hours (e.g.,
                   staggered shifts) to help establish policies and practices for social distancing (maintaining
                   distance of approximately 6 feet) between employees and others, especially if social
                   distancing is recommended by state and local health authorities.
       ●   Gatherings
              -    Avoid group events, gatherings, or meetings where social distancing of at least 6 feet
                   between people who do not live in the same household cannot be maintained. See the
                   Modified Layouts and Procedures section above for suggestions on social distancing.
       ●   Travel and Transit
              -    Encourage employees to use transportation options that minimize close contact with
                   others (e.g., walking or biking, driving or riding by car—alone or with household members
                   only).
              -    For employees who commute to work using public transportation or ride sharing:
                       ●    Ask employees to follow the CDC guidance on how to protect yourself when using
                            transportation and to wear masks on public transportation.
                       ●    Ask them to wash their hands as soon as possible after their trip.
                       ●    Consider allowing employees to shift their hours so they can commute during less
                            busy times.
       ●   Designated COVID-19 Point of Contact
              -    Designate a staff person for each shift to be responsible for responding to COVID-19
                   concerns. All staff members should know who this person is and how to contact them.
       ●   Communication Systems
              -    Put systems in place for:
                       ●    Consistent with applicable law and privacy policies, having staff self-report to the
                            establishment’s point of contact if they have symptoms of COVID-19, a positive test
                            for COVID-19, or were exposed to someone with COVID-19 within the last 14 days in
                            accordance with health information sharing regulations for COVID-19  (e.g. see
                            “Notify Health Officials and Close Contacts” in the Preparing for When Someone
                            Gets Sick section below), and other applicable privacy and confidentiality laws and
                            regulations.
                       ●    Notifying staff, customers, and the public of business closures, and restrictions in
                            place to limit COVID-19 exposure (e.g., limited hours of operation).

       ●   Leave (Time Off) Policies


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                           Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 11 of 18

              -    Implement flexible sick leave policies and practices that enable employees to stay home
                   when they are sick, have been exposed, or are caring for someone who is sick.
                       ●    Examine and revise policies for leave, telework, and employee compensation.
                       ●    Leave policies should be flexible and not punish people for taking time off and
                            should allow sick employees to stay home and away from co-workers. Leave policies
                            should also account for employees who need to stay home with their children if
                            there are school or childcare closures, or to care for sick family members.
              -    Develop policies for return-to-work after COVID-19 illness. CDC’s criteria to discontinue
                   home isolation can inform these policies.
       ●   Back-Up Staffing Plan
              -    Monitor absenteeism of employees, cross-train staff, and create a roster of trained back-
                   up staff.
       ●   Staff Training
              -    Train all employees in safety actions.
              -    Conduct training virtually, or ensure that social distancing is maintained during training.
       ●   Recognize Signs and Symptoms
              -    Conduct daily health checks (e.g., temperature screening and/or symptom checking) of
                   staff safely and respectfully, and in accordance with any applicable privacy laws and
                   regulations.
                       ●    Consider using examples of screening methods in CDC’s General Business FAQs as a
                            guide.
       ●   Support Coping and Resilience
              -    Promote employees eating healthy, exercising, getting sleep, and finding time to unwind.
              -    Encourage employees to talk with people they trust about their concerns and how they
                   are feeling.
              -    Consider posting signs for the national distress hotline: call or text 1-800-985-5990.



    Preparing for Sick Employees
    Restaurants and bars may implement several strategies to prepare for when someone gets sick.

       ●   Advise Sick Employees of Home Isolation Criteria
              -    Communicate to sick employees that they should not return to work until they have met
                   CDC’s criteria to discontinue home isolation.



https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 12 of 18
       ●   Isolate and Transport Those Who Are Sick
              -    Make sure that employees know they should not come to work if they are sick, and they
                   should notify their manager or other designated COVID-19 point of contact if they
                   become sick with COVID-19 symptoms, test positive for COVID-19, or have been exposed
                   to someone with COVID-19 or have been exposed to someone with COVID-19 symptoms
                   or a confirmed or suspected case.
              -    Immediately separate employees or customers with COVID-19 symptoms (i.e., fever,
                   cough, shortness of breath). Individuals who are sick should go home or to a healthcare
                   facility, depending on how severe their symptoms are, and follow CDC guidance for caring
                   for oneself and others who are sick.
       ●   Clean and Disinfect
              -    Close off areas used by a sick person and do not use these areas until after cleaning and
                   disinfecting them.
              -    Wait at least 24 hours before cleaning and disinfecting. If 24 hours is not feasible, wait as
                   long as possible. Ensure safe and correct use and storage of cleaning and disinfection
                   products  , including storing them securely away from children.
       ●   Notify Health Officials and Close Contacts
              -    In accordance with state, territorial, tribal, or local laws, restaurant and bar operators
                   should notify the health officials in their jurisdiction and staff immediately of any case of
                   COVID-19 among employees, while maintaining confidentiality in accordance with the
                   Americans with Disabilities Act (ADA)  .
              -    Advise those who have had close contact with a person diagnosed with COVID-19 to stay
                   home and self-monitor for symptoms, and follow CDC guidance if symptoms develop.
                   Critical infrastructure workers may refer to CDC Guidance for Critical Infrastructure
                   Workers, if applicable.
              -    Consider collaborating with health officials in your jurisdiction to determine whether and
                   how to implement employee COVID-19 testing strategies and which one(s) would be most
                   appropriate for your circumstances.


       Communication Resources




https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 13 of 18

       5 Safety Steps for
       Staff
       Restaurants and Bars:
       follow these 5 safety
       steps to keep us all
       healthy

       Download 
       [PDF – 290 KB]




       Assess Your Risk
       Use this graphic to assess
       risk

       Download 
       [image 586 KB]




       Letter to Staff
       Template
       Send out a customized
       letter to your staff to



https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 14 of 18
       inform them about steps
       taken to protect them.

       Download 
       [DOC – 64 KB]




       Daily Checklist for
       Managers of
       Restaurants and
       Bars
       Managers can use this
       helpful checklist

       Download 
       [PDF – 1 page]




       Other Resources
       ●   Latest COVID-19 information
       ●   Cleaning and Disinfection
       ●   Guidance for Businesses and Employers
       ●   COVID-19 Prevention
       ●   Handwashing information
       ●   Face coverings
       ●   Social Distancing

       ●   COVID-19 Frequently Asked Questions
       ●   Frequently Asked Questions for Businesses


https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 15 of 18
       ●   Persons at higher risk
       ●   Managing Stress and Coping
       ●   HIPAA and COVID-19 
       ●   CDC communication resources
       ●   Community Mitigation

                                                                                                                      Last Updated Dec. 16, 2020


       Community, Work & School
         Health Equity                                                                                                                      

         Community Mitigation Framework

         Cleaning, Disinfecting, & Ventilation                                                                                              

         Workplaces & Businesses                                                                                                            

            Guidance for Businesses & Employers


            FAQs for Workplaces & Businesses


            Construction COVID-19 Checklists for Employers and Employees


            Testing in Non-Healthcare Workplaces


            Contact Tracing in Non-Healthcare Workplaces


            Employer Information for Office Buildings


            Respirator Shortages in Non-Healthcare Workplaces


            Limiting Workplace Violence Related to COVID-19


            Heat Stress Prevention


            Worker Support                                                                                                                  

            Essential Services                                                                                                              

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 16 of 18
            Specific Industries                                                                                                    

                FAQs for Institutional Food Service Operators


                Restaurants & Bars


            Preparing Small Businesses


            Resuming Business Toolkit


            Ventilation in Buildings


         Schools & Child Care                                                                                                      

         Colleges & Universities                                                                                                   

         Parks, Sports & Recreation                                                                                                

         Community Organizations & Gatherings                                                                                      

         Shared & Congregate Housing                                                                                               

         Retirement Communities                                                                                                    

         Homeless Populations                                                                                                      

         Correctional & Detention Facilities                                                                                       

         Tribal Communities                                                                                                        

         Guidance Documents

         Communication Resources                                                                                                   

         What's New




                 Get Email Updates

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 17 of 18

          
          To receive email updates about COVID-19, enter your email address:


             Email Address

          What's this?

                                                              Submit
                                                               Submit



       HAVE QUESTIONS?

       
       Visit CDC-INFO

       
       Call 800-232-4636

       
       Email CDC-INFO

       
       Open 24/7

       CDC INFORMATION
       About CDC
       Jobs
       Funding
       Policies
       File Viewers & Players

       Privacy
       FOIA
       No Fear Act
       OIG
       Nondiscrimination
       Accessibility

       CONNECT WITH CDC


          
       
          

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
Considerations for Restaurants and Bars | COVID-19 | CDC
                         Case 1:21-cv-00165-DLC Document 29-27 Filed 02/23/21 Page 18 of 18
       

       U.S. Department of Health & Human Services
       USA.gov
       CDC Website Exit
       Disclaimer 



       LANGUAGE ASSISTANCE


       Español

       繁體中文

       Tiếng Việt

       한국어

       Tagalog

       Русский

       ‫العربية‬

       Kreyòl Ayisyen

       Français

       Polski

       Português

       Italiano

       Deutsch

       日本語

       ‫فارسی‬

       English




https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html[1/4/2021 12:14:26 PM]
